United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.B., Appellant
and
U.S. POSTAL SERVICE, LAKEVIEW
STATION, Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0533
Issued: August 27, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 18, 2018 appellant filed a timely appeal from a September 25, 2017 merit
decision and a January 2, 2018 nonmerit decision of the Office of Workers’ Compensation
Programs (OWCP).1 Pursuant to the Federal Employees’ Compensation Act2 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has met her burden of proof to establish a recurrence
of disability beginning June 14, 2017 causally related to her August 6, 2013 employment injury;

1
Appellant timely requested oral argument before the Board pursuant to 20 C.F.R. § 501.5(b). In an order dated
July 9, 2018, the Board, after exercising its discretion, denied the request as her arguments on appeal could be
adequately addressed in a decision based on a review of the case as submitted on the record. Order Denying Request
for Oral Argument, Docket No. 18-0533 (issued July 9, 2018).
2

5 U.S.C. § 8101 et seq.

and (2) whether OWCP properly determined that she abandoned her request for an oral hearing
before an OWCP hearing representative.
FACTUAL HISTORY
On August 22, 2013 appellant, then a 47-year-old city carrier, filed a traumatic injury claim
(Form CA-1) alleging that on August 6, 2013, while at work, she injured her left knee when she
fell on a step. She did not stop work. OWCP accepted the claim for a left knee contusion.3
X-rays of the left knee obtained on August 13, 2013 revealed severe degenerative arthritis
and a small synovial suprapatellar calcification. Appellant received periodic treatment for her left
knee from 2013 to 2016.
In a report dated May 24, 2017, Dr. Ankur M. Chhadia, a Board-certified orthopedic
surgeon, noted that appellant had experienced left knee pain for 10 years. He obtained a history
of her working 28 years as a letter carrier, described her work duties, and noted that her left knee
pain increased “with time and work.” Dr. Chhadia noted that appellant related that she was injured
at work in 1999 and had surgery in 2000, but her left knee failed to fully recover. He diagnosed
osteoarthritis of the left knee post meniscectomy and recommended physical therapy. Dr. Chhadia
advised that she could perform her usual work duties. In a May 24, 2017 work duty status form,
he confirmed that appellant could return to work without restrictions. However, Dr. Chhadia
submitted a work duty status form dated June 14, 2017 in which he noted that she was medically
unable to work and should return in four weeks.
Appellant, on August 1, 2017, filed a notice of recurrence (Form CA-2a) on June 14, 2017
claiming disability causally related to her August 6, 2013 employment injury. She asserted that
she had experienced continued pain since August 2013. Appellant related that after returning to
work it was “difficult to walk with the continued work requirement and long hours on [the] feet
and joints without cartilage pain and rubbing of [the] joints….”
OWCP, in an August 15, 2017 development letter, informed appellant of the definition of
a recurrence of disability and requested that she submit additional factual information, including a
description of the circumstances surrounding the alleged recurrence of disability and why she
attributed her disability to her prior injury. It further requested that she submit medical evidence
showing that she sustained increased disability due to her accepted employment injury. OWCP
noted that, following her injury, appellant resumed her usual employment on August 9, 2013.
In a response to OWCP’s request for additional information regarding his recommendation
for physical therapy, on August 16, 2017 Dr. Chhadia related that appellant required the therapy
for left knee osteoarthritis after a meniscectomy. In response to OWCP’s request that he list
additional diagnoses that should be added to the claim, he indicated that the diagnosed condition
was left knee osteoarthritis.

3

In a decision dated February 18, 2015, OWCP denied appellant’s claim for a schedule award as she had not
submitted an impairment evaluation demonstrating that she sustained a permanent impairment due to her accepted
work injury.

2

By decision dated September 25, 2017, OWCP found that appellant had not established a
recurrence of disability causally related to her accepted employment injury. It noted that she had
not provided additional factual information as requested on August 15, 2017 or submitted medical
evidence supporting that she sustained an increase in disability due to her August 6, 2013
employment injury.
Appellant, in a form postmarked October 2, 2017, requested an oral hearing before an
OWCP hearing representative. On November 16, 2017 OWCP advised her that it had scheduled
a telephone hearing for December 20, 2017 at 2:30 p.m. Eastern Time (ET). It mailed the notice
to appellant’s address of record and provided her with a toll free number to call, as well as the
appropriate passcode. Appellant did not, however, telephone for the hearing at the appointed time,
or contact OWCP within 10 days thereafter.
By decision dated January 2, 2018, an OWCP hearing representative determined that
appellant had abandoned her request for a telephone hearing. He found that she had received
written notice of the telephone hearing 30 days before the scheduled hearing, but that she had
failed to attend the hearing or contact OWCP either before or after the scheduled hearing to explain
her absence.
On appeal appellant contends that she did not receive notification of the hearing scheduled
for December 20, 2017. She also argues that she requires additional medical treatment for her
condition.
LEGAL PRECEDENT -- ISSUE 1
OWCP’s implementing regulations define a recurrence of disability as “an inability to work
after an employee has returned to work caused by a spontaneous change in a medical condition,
which resulted from a previous injury or illness without an intervening injury or new exposure to
the work environment that caused the illness.”4
OWCP procedures provide that a recurrence of disability includes a work stoppage caused
by a spontaneous material change in the medical condition demonstrated by objective findings.
That change must result from a previous injury or occupational illness rather than an intervening
injury or new exposure to factors causing the original illness. It does not include a condition that
results from a new injury, even if it involves the same part of the body previously injured.5
OWCP’s procedures provide that, when a claimant has returned to full duty for more than
90 days after an injury, he or she must submit factual evidence describing the changes in his or her
condition and any change in work duties, and a description of any intervening injuries and
subsequent medical treatment.6

4

20 C.F.R. § 10.5(x).

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.2(c)(5) (June 2013); see also
G.B., Docket No. 15-1319 (issued December 8, 2015).
6

Id. at Chapter 2.1500.6(b)(2) (June 2013).

3

Appellant has the burden of establishing by the weight of the substantial, reliable, and
probative evidence a causal relationship between his or her recurrence of disability and his
employment injury.7 This burden includes the necessity of furnishing medical evidence from a
physician who, on the basis of a complete and accurate factual and medical history, concludes that
the disabling condition is causally related to employment factors and supports that conclusion with
sound medical reasoning.8
ANALYSIS -- ISSUE 1
OWCP accepted that appellant sustained a left knee contusion on August 6, 2013.
Appellant resumed her usual work duties effective August 9, 2013. She stopped work on June 14,
2017 and, on August 1, 2017, filed a notice of recurrence of disability.
The Board finds that appellant did not submit sufficient evidence to establish a recurrence
of disability on or after June 1, 2017 due to her accepted August 6, 2013 employment injury.
Appellant did not, as requested by OWCP, submit a detailed statement describing the alleged
recurrence of disability and why she attributed her current condition to her accepted employment
injury.9 Additionally, she failed to provide reasoned medical evidence establishing that the
claimed recurrence of disability beginning June 14, 2017 was causally related to the accepted
employment injury.10
In reports dated May 24 and June 14, 2017, Dr. Chhadia described appellant’s work history
and her complaints of left knee pain for the past 10 years that increased over time and with the
performance of her employment. He noted that she had a history of a left knee injury in 1999 and
surgery in 2000 without a complete resolution of symptoms. Dr. Chhadia diagnosed osteoarthritis
of the left knee postmeniscectomy. He advised that she could perform her usual work duties.
However, in May 24 and June 14, 2017 work duty status forms, Dr. Chhadia opined that appellant
was disabled from work. He did not, however, reference the August 6, 2013 employment injury,
attribute any increased disability to that injury, or otherwise address causal relationship. Medical
evidence that does not offer an opinion regarding the cause of an employee’s condition or disability
is of no probative value on the issue of causal relationship.11
Dr. Chhadia, on August 16, 2017, diagnosed left knee osteoarthritis after a meniscectomy
and recommended continued physical therapy. He did not address disability, and thus his opinion

7

Carmen Gould, 50 ECAB 504 (1999).

8

See A.W., Docket No. 17-0638 (issued August 29, 2017); Mary A. Ceglia, 55 ECAB 626 (2004).

9

See supra note 6. The Board notes that, if new work factors or exposure are alleged, this would constitute a new
injury even if it involves the same part of the body previously injured. See N.W., Docket No. 17-1415 (issued
November 7, 2017).
10

See D.L., Docket No. 13-1653 (issued November 22, 2013).

11

See D.K., Docket No. 17-1549 (issued July 6, 2018).

4

is of diminished probative value.12 Further, OWCP accepted only a left knee contusion as causally
related to the August 6, 2013 employment injury. Appellant has the burden of proof to establish
that the left knee osteoarthritis is causally related to the employment injury through the submission
of rationalized medical evidence.13 Dr. Chhadia provided that left knee osteoarthritis was an
additional diagnosis that should be added to the claim, but did not provide any rationale for his
opinion. Medical conclusions unsupported by rationale are of diminished probative value
regarding causal relationship.14
On appeal appellant asserts that she requires continued medical treatment for her condition.
She has not submitted sufficient medical evidence, however, to establish that she has continued
disability or the need for medical treatment as a result of her accepted left knee contusion, and thus
has not met her burden of proof.15
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and 20 C.F.R.
§§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Under FECA and its implementing regulations, a claimant who has received a final adverse
decision from OWCP may obtain a hearing by writing the address specified in the decision within
30 days of the date of the decision for which a hearing is sought.16 Unless otherwise directed, in
writing by the claimant, OWCP’s hearing representative will mail a notice of the time and place
of the hearing to the claimant and any representative at least 30 days before the scheduled date.17
OWCP has the burden of proving that it mailed to appellant and his representative a notice of a
scheduled hearing.18
A hearing before the Branch of Hearings and Review can be considered abandoned only
under very limited circumstances.19 With respect to abandonment of hearing requests, Chapter
12
See C.H., Docket No. 17-1239 (issued November 20, 2017) (the Board will not require OWCP to pay
compensation for disability in the absence of any medical evidence directly addressing the specific date of disability
for which compensation is claimed).
13

JaJa K. Asaramo, 55 ECAB 200, 204 (2004).

14

See Jacquelyn L. Oliver, 48 ECAB 232 (1996).

15

See L.R., Docket No. 16-0520 (issued June 13, 2016).

16

5 U.S.C. § 8124(b)(1); 20 C.F.R. § 10.616(a).

17

Id. at § 10.617(b). OWCP procedure also provides that notice of a hearing should be mailed to the claimant and
the claimant s authorized representative at least 30 days prior to the scheduled hearing. Federal (FECA) Procedure
Manual, supra note 5 at Chapter 2.1601.6(b) (October 2011).
18

See Michelle R. Littlejohn, 42 ECAB 463, 465 (1991); see also K.D., Docket No. 11-0077 (issued
August 18, 2011).
19

Claudia J. Whitten, 52 ECAB 483 (2001).

5

2.1601(g) of OWCP’s procedures20 and section 10.622(f) of its regulations21 provide in relevant
part that failure of the claimant to appear at the scheduled hearing, failure to request a
postponement, and failure to request in writing within 10 days after the date set for the hearing that
another hearing be scheduled shall constitute abandonment of the request for a hearing. Under
these circumstances, the Branch of Hearings and Review will issue a formal decision finding that
the claimant has abandoned his or her request for a hearing and return the case to the district
office.22
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly determined that appellant abandoned her request for
a telephone hearing before an OWCP hearing representative.
OWCP, by decision dated September 25, 2017, found that appellant had not established an
employment-related recurrence of disability. Appellant requested an oral hearing in a letter
postmarked October 2, 2017. By letter dated November 16, 2017, OWCP’s Branch of Hearings
and Review informed appellant that it had scheduled a telephone hearing for December 20, 2017
at 2:30 p.m. ET.
Appellant did not appear by telephone for the December 20, 2017 scheduled hearing, and
there is no indication that she requested postponement of the hearing.23 Moreover, she did not
submit a written request within the 10-day period following the scheduled hearing explaining her
absence and requesting that another hearing be scheduled.24 The regulations provide that where
good cause for failure to appear is shown, another hearing will be scheduled and conducted by
teleconference.25
On appeal appellant asserts that she did not receive notice of the scheduled telephone
hearing. The record, however, supports that OWCP’s November 16, 2017 letter scheduling the
telephone hearing was sent to her at her address of record and there is no indication that it was
returned as undeliverable. Under the mailbox rule, it is presumed, absent evidence to the contrary,
that a notice mailed to an individual in the ordinary course of business was received by that
individual.26 The current record is devoid of evidence to rebut the presumption that appellant
received the November 16, 2017 notice of hearing.27
20

Federal (FECA) Procedure Manual, supra note 5 at Chapter 2.1601.6(g) (October 2011).

21

20 C.F.R. § 10.622(f).

22

See supra note 20.

23

See 20 C.F.R. § 10.622(c).

24

Id. at § 10.622(f).

25

Id.; see also C.M., Docket No. 16-0412 (issued September 25, 2017).

26

See A.C. Clyburn, 47 ECAB 153 (1995).

27

See C.M., supra note 25.

6

Appellant failed to request a postponement of the scheduled hearing, did not appear at the
scheduled hearing, and did not provide any written explanation for her absence within the 10-day
period following the scheduled hearing. OWCP, therefore, properly found that she abandoned her
request for an oral hearing.28
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a recurrence of
disability beginning June 14, 2017 causally related to her August 6, 2013 employment injury. The
Board further finds that OWCP properly determined that she abandoned her request for a telephone
hearing before an OWCP hearing representative.
ORDER
IT IS HEREBY ORDERED THAT the January 2, 2018 and September 25, 2017
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: August 27, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

28

See P.M., Docket No. 17-1958 (issued May 17, 2018).

7

